Citation Nr: 1639138	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  12-21 187A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause the Veteran's death.


ATTORNEY FOR THE BOARD

T. Wishard, Counsel

INTRODUCTION

The Veteran had service in the Philippine Guerilla and Combination Service from February 1943 to September 1945.  The Veteran died in April 2007.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Manila, Philippines.  


FINDINGS OF FACT

1.  The Veteran died in April 2007.  The death certificate lists his immediate cause of death as respiratory failure, with an underlying cause of death as pneumonia.  

2.  At the time of the Veteran's death, service connection had not been established for any disability. 

3.  The Veteran died more than six decades after separation from service. 

4.  The most probative competent evidence of record is against a finding that a service-connected disability was either the principal or a contributory cause of the Veteran's death.  

CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met. 38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the appellant's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

Legal criteria

Cause of Death 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  For a service-connected disability to be considered the primary cause of death, it must singly, or with some other condition, be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially, that it combined to cause death, or that it aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c)(1).

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a link between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Shedden v. Principi, 381 F.3d 1163 (Fed.Cir.2004); Hickson v. West, 12 Vet.App. 247 (1999).  For chronic diseases listed in 38 C.F.R. § 3.309(a), the linkage element of service connection may also be established by demonstrating continuity of symptoms since service.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed.Cir.2013).  38 C.F.R. § 3.307(a)(3) provides for presumptive service connection for chronic diseases that become manifest to a degree of 10 percent or more within 1 year from the date of separation from service. 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a). 

Service Connection on a secondary basis

Under 38 C.F.R. § 3.310, service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury, or for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The Board has reviewed all of the evidence in the claim file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Indeed, the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Board finds, as discussed in further detail below, that service connection for the cause of the Veteran's death is not warranted. 

The Veteran died in April 2007, more than 60 years after separation from service.  At the time of the Veteran's death, service connection had not been established for any disability and no claim for service connection was pending.

The Veteran's death certificate lists his immediate cause of death as respiratory failure, with an underlying cause of death as pneumonia.  

The Veteran's service records are negative for any complaints of, or treatment for, a respiratory disability, to include pneumonia.  His September 5, 1945 report of physical examination reflects that his lungs were normal, as was his cardiovascular system.  The only defect noted was scabies on the back and buttocks (See item 18 and item 19 of report.)  

A November 9, 1946 Affidavit for Philippine Army Personnel lists "none" for "chronological record of wounds and illness incurred from 8 Dec 41, to date of return to Mil control.  Show all wounds and illness incurred."

Thus, the records most contemporaneous to service are against a finding that the Veteran had a respiratory disability in service.  It was not noted on either his September 1945 report of physical examination, which was completed three weeks before his separation from service, or his November 9, 1946 Affidavit, which was completed approximately 14 months after separation from service.  

During this lifetime, the Veteran was diagnosed with diabetes, a respiratory disability, a liver disability, and a heart disability. (See 2004 to 2007 medical records.)  In 2004, the Veteran filed a claim for service connection for "malaria illness and other attributed diseases."  He contended that he was treated from April 17, 1945 to November 1946. 

The Board finds that the Veteran's statement as to malaria or an in-service illness of diabetes, the heart, the liver, or the respiratory system lacks probative value.  As noted above, his service records are negative for any such disability and the contemporaneous medical records are more probative.  If the Veteran had been ill for more than a year, to include the months prior to separation, at the time of separation, and the year after separation, it would have been reasonable for it to have been noted in his service records, especially as scabies was noted in service, and all disabilities were denied 14 months after separation.

The Board acknowledges that the Veteran was competent to state that he had symptoms such as fever, chills, and fatigue, even though the symptoms were not recorded during service.  However, the service treatment record (STR) lacks the documentation of the combination of manifestations sufficient to identify a respiratory disability, diabetes, malaria, a heart disability, or a liver disability.  Moreover, the STR actually shows normal systems upon separation.  There is also evidence against a finding of continuity of symptomatology because the Veteran's 1946 Affidavit states that there were no illnesses incurred in service.  The Board finds that the most probative evidence is against continuity of symptoms since service.

The claims file includes August 2004 records which reflect that the Veteran was seen for chronic intermittent pain/discomfort, chest heaviness, occasional dizziness and blurring of vision and intermittent obstipation.  The impression was valvular heart disease, hyperuricemia, and mild type 2 diabetes.  These records are more than 57 years after separation from service.  They are negative for any competent opinion that the Veteran incurred these disabilities in service, or that his service aggravated them. 

The claims file includes a September 2004 Joint Affidavit from J.L. and S.S.  They stated that they served with the Veteran during the war and after the war, he was often absent from post-service "Veteran" meetings "due to his recurring disabilities contacted yet during the war."  The Board finds that this statement lacks probative value as it fails to competently identify a specific disability or disabilities, fails to identify any symptoms in service, and fails to provide a time period of when the Veteran was ill post-service.  Moreover, it is inconsistent with the Veteran's 1945 and 1946 records.

The claims file also includes a September 2004 Affidavit from S.T. in which he stated that he served with the Veteran during the war and that "in our many patrols, he often times cannot accompany us due to his contacted disability."  The Board finds that this statement lacks probative value as it fails to competently identify a specific disability or disabilities, fails to identify any symptoms, and is inconsistent with the Veteran's 1945 and 1946 records.

In December 2004, the Veteran submitted a notice of disagreement and stated that the above noted disabilities (valvular heart disease, hyperuricemia, and diabetes) originated from malaria he contends he incurred in service.  

A May 2005 medical certificate from Carage Regional Hospital reflects a diagnosis for the Veteran of "diffuse liver parenchymal disease (slightly cirrhotic)).  The record is negative for any competent opinion that the Veteran incurred this disability in service, or that his service aggravated it.  In a December 2005 statement, the Veteran indicated that he had had untreated malaria which led to his cirrhotic disability (See December 2005 untimely VA Form 9.)  The Board finds that this statement lacks credibility as it is inconsistent with the probative 1945 and 1946 records noted above.

In a May 2011 Notice of Disagreement, the appellant stated that the Veteran's valvular heart disease is included in "endocarditis" under 38 C.F.R. § 3.309 and therefore, service connection is warranted.  The Board acknowledges the clinical record which reflects that the Veteran had valvular heart disease, as well as the provisions of 38 C.F.R. § 3.309.  However, the Veteran has not been shown by competent credible evidence of record to have had valvular heart disease to a compensable degree within one year of separation from service.

The Board has also considered whether the Veteran was a prisoner of war and therefore, whether he was entitled to presumptive service connection for cirrhosis of the liver under 38 C.F.R. § 3.309(c), but finds that he is not.  The Veteran's November 1946 Affidavit for Philippine Army Personnel with typed responses does not reflect that the Veteran was a Prisoner of War.  The words "Captured - Surrendered" were both stricken out as inapplicable.  The Veteran's November 1946 Affidavit for Philippine Army Personnel with handwritten responses does not reflect that the Veteran was a Prisoner of War.  Neither of the words "Captured - Surrendered" was stricken out as inapplicable to designate that the other word applied, indicating that he was not a prisoner of war.  In addition, the Veteran's dates of service and assignments on both forms are negative for him having been a prisoner of war.  The Veteran and the lay statements (Affidavits) are negative for him having been a prisoner of war.  Moreover, there is no competent credible evidence of record that his slightly cirrhotic diffuse liver parenchymal disease caused or substantially contributed to his death, or that it manifested to a compensable degree.

The Board has considered the record as a whole and finds that it is against a finding that service connection is warranted for any disability, to include any disability which may have caused, or contributed substantially or materially, to the Veteran's death.  There is also no competent credible evidence that the Veteran's in-service diagnosis of scabies was related in any way to his death six decades later.

The appellant and the Veteran have not been shown to have the experience, training, or education necessary to make an etiology opinion as to the cause of his illnesses or the Veteran's death.  Although lay persons are competent to provide opinions on some medical issues, the Board finds that a lay person is not competent to provide a probative opinion as to the specific issue in this case.  The Board finds that such etiology findings fall outside the realm of common knowledge of a lay person.  See Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011); See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  

The Board appreciates the Veteran's honorable service.  The Board is also sympathetic to the appellant's situation as a widow; however, the preponderance of the evidence is against this claim, the benefit-of-the-doubt rule does not apply, and the claim for service connection for the cause of the Veteran's death must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for the cause the Veteran's death is denied.



____________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


